DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	The present Application for Patent claims the benefit of U.S. Provisional Patent5 Application No. 62/932,291 by ZHANG et al., entitled "DISCONTINUOUS RECEPTION OPERATION FOR NEW RADIO MULTICAST COMMUNICATIONS," filed on 11/07/2019, assigned to the assignee, and expressly incorporated by reference. 

     Claims status
3.	This office action is a response to an application filed on 11/05/2020 in which claims 1-30 are pending for examination.

        Drawings
4.	The Examiner contends that the drawings submitted on 11/05/2020 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 04/02/2021.

35 USC § 112 (f) Claim Limitations Analysis
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
8.	Claim 30 has been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claim 30, the limitations that recite(s) “means for receiving….”; “means for monitoring……..”; “means for transmitting….…”; and “means for initiating….…” are being treated in accordance with 112(f) because the functions of “monitoring” and “initiating”, are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claim 30 limitations, the corresponding structure can be found on Fig. 11-14,  block diagrams of devices that support DRX operation for NR multicast communications in accordance with aspects of the present disclosure (sub-components may be executed by a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described in the present disclosure); paragraphs [0146]-[0149], [0152], [0168], [0170], [0172]-[0174] and [0219]-[0225] in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

		Statement of Substance of Interview 
9.	Examiner initiated the interview regarding a compact prosecution and discussed the allowable subject matter related with claims 1, 20 and 30. Applicant’s representative agreed to amend claims 1, 20 and 30 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-30  are be allowable with the examiner’s amendment.

      Examiner’s Amendment
10. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 20 and 30 were authorized by Applicant's representative Michael S. Tonkinson during the examiner-initiated interview conducted on 04/05/2022.
11. The application has been amended as follows:
1.(Currently Amended) A method for wireless communication at a user equipment (UE), comprising:
receiving, in an active duration of a multicast discontinuous reception cycle, downlink control information indicating resources of a downlink data channel for a multicast message for a plurality of UEs including the UE;
monitoring the indicated resources for the multicast message;
transmitting, based at least in part on the monitoring the indicated resources, a feedback message corresponding to the multicast message; and
initiating a multicast feedback timer based at least in part on the monitoring the indicated resources for the multicast message, the multicast feedback timer indicating a time  to begin monitoring for a retransmission of the multicast message, the multicast feedback timer different than a unicast feedback timer associated with unicast messages for the UE.

20.(Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, in an active duration of a multicast discontinuous reception cycle, downlink control information indicating resources of a downlink data channel for a multicast message for a plurality of apparatuses, including the apparatus;
monitor the indicated resources for the multicast message;
transmit, based at least in part on the monitoring the indicated resources, a feedback message corresponding to the multicast message; and
initiate a multicast feedback timer based at least in part on the monitoring the indicated resources for the multicast message, the multicast feedback timer indicating a time  to begin monitoring for a retransmission of the multicast message, the multicast feedback timer different than a unicast feedback timer associated with unicast messages for the UE.

30.(Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving, in an active duration of a multicast discontinuous reception cycle, downlink control information indicating resources of a downlink data channel for a multicast message for a plurality of UEs, including the UE;
means for monitoring the indicated resources for the multicast message;
means for transmitting, based at least in part on the monitoring the indicated resources, a feedback message corresponding to the multicast message; and
means for initiating a multicast feedback timer based at least in part on the monitoring for the multicast message, the multicast feedback timer indicating a time to begin monitoring for a retransmission of the multicast message, the multicast feedback timer different than a unicast feedback timer associated with unicast messages for the UE.

   Allowable Subject Matter
12.	Claims 1-30 are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“initiating a multicast feedback timer based at least in part on the monitoring the indicated resources for the multicast message, the multicast feedback timer indicating a time to begin monitoring for a retransmission of the multicast message, the multicast feedback timer different than a unicast feedback timer associated with unicast messages for the UE” in combination with other claim limitations as specified in claims 1, 20 and 30.
Note that the prior art, Hartman (US 10,868,637 B2) discloses: retransmission of an unactuated command over a local area network (LAN), and more particularly to transmission of a unicast message to an actuating device on the network that has not transmitted a confirming message that its actuator has been placed in a position requested in a multicast message.
Note that the prior art, Balasubramania (US 10,079,657 B2) discloses: techniques for hybrid automatic repeat request (HARQ) retransmissions in wireless communications.
Note that the prior art, Eternad et al. (US 9,107,124 B2) discloses: Multimedia Broadcast Multicast Services (MBMS) services on an MBMS carrier, including information about one or more priority rules to be implemented for unicast features, wherein the priority rules include configuration information for a measurement gap or hybrid automatic repeat request (HARQ).
Note that the prior art, Eternad et al. (US 9,693,274 B2) discloses: Multimedia Broadcast Multicast Services (MBMS) services on an MBMS carrier, switch from a primary serving cell to the MBMS carrier to receive MBMS services, and switch back to the primary serving cell after reception of the MBMS services from the MBMS carrier.
Note that the prior art, QU (US 2022/0078647 A1) discloses monitoring at candidate positions of a sidelink multicast communication feedback channel; and when a monitored HARQ feedback information is scrambled with a preset group ID, determining that the monitored HARQ feedback information is a HARQ feedback information of the other UEs in the group.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to claims 1-30 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 




Citations of Pertinent Prior Art 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Babaei et al. (US 11,297,677 B2) entitled: "Discontinuous Reception" 
• FAN et al. (US 2021/0250131 A1) entitled: "TRANSMISSION METHOD AND APPARATUS"
• Park et al. (US 2021/0105787 A1) entitled: "Sidelink Bearer Mode Selection"
• Yi at al. (US 2020/0313833 A1) entitled: "Cross-Carrier Scheduling Activation For A Dormant Cell"
• Shan et al. (US 10,966,061 B2) entitled: " Multicast Service Transmission Method And Device"
• Rollet (US 10,715,284 B2) entitled: "Requesting Retransmission Of Data In A Multicast Network"
• Asthana at al. (US 10,958,564 B1) entitled: "Rendezvous Point (RP) Router With Improved Processing Of First Hop Router (FHR) Information In A Protocol Independent Multicast (PIM) Network Domain"

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414